DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 01/24/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3-5, 8-10, drawn to a pharmaceutical composition, classified in A61K47/60.
II. Claims 6-7 and 11-14, drawn to a method of treating cancer, classified in A61K31/635.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process the process for using the product as claimed can be practiced with another materially different product, for example, removing cancer tumor.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Newly submitted claims 6-7 and 11-14 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the process for using the product as claimed can be practiced with another materially different product, for example, removing cancer tumor.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 6-7 and 11-14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 1, and 3-14 are pending, claims 1, 3-5 and 8-10 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 is being considered by the examiner except NPL B7 since no copy of English is provided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eshima et al. (US20170368177)  and Al Samad et al. (“PCL- PEG graft copolymers with t5unable amphiphilcity as efficient drug delivery systems”, J. Mater. Chem. B. 2016, 4, 6228’ cited in IDS).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Eshima et al.  teaches a novel PEG derivative useful as a therapeutic agent for malignant tumors , and a pharmaceutical product containing the same (page 1, [0001]). a compound of Formula (1), in which a four - branched polyethylene glycol having a 
C[CH2O(CH2CH2O)mCH2CO-R1—R2]4, m represent a number from 10 to 1000 (page 2-3, [0018-0028]). Compound (1) of the present invention or a salt thereof can be produced by, for example, the following reaction scheme
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The method for treating tumor by administering an effective amount of compound (1) has been taught (claim 11). 
	
Al Samad et al. teaches novel amphiphilic poly-(e-caprolactone)-g-poly(ethylene glycol) (PCL-g-PEG) copolymers and The influence of copolymer amphiphilicity on the drug loading was evaluated with various drugs including anticancer drugs (paclitaxel, ABT-199), drugs to overcome multidrug resistance in cancer cells (curcumin, elacridar), 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Eshima et al.   is that Eshima et al.    do not expressly teach branched PEG linked Venetoclax. This deficiency in Eshima et al.   is cured by the teachings of Al Samad et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Eshima et al., as suggested by Al Samad et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to prepare branched PEG linked Venetoclax by reaction of  C[CH2O(CH2CH2O)mCH2CO-X]4 and Venetoclax because Venetoclax is a suitable antitumor drug with secondary amino group. MPEP 2144.07. Under guidance from Eshima et al.  teaching reaction of  C[CH2O(CH2CH2O)mCH2CO-X]4 and antitumor drug with primary and secondary amino group for branched PEG linked antitumor drug for superior therapeutic effect for malignant tumors; Al Samad et al. teaching ABT-199 (Venetoclax, antitumor drug with secondary amino group) encapsulated by PCL-g-PEG) copolymers, it is obvious for one mCH2CO-X]4 and Venetoclax for superior therapeutic effect for malignant tumors and produce instant claimed invention with reasonable expectation of success.
Regarding claims 1 and 3-4, reaction of  C[CH2O(CH2CH2O)mCH2CO-X]4 and Venetoclax results in the structure of formula (II).
Regarding claim 9-10, since the MW of (CH2CH2O)m are the major part of MW of polymer and the other part of polymer are not significant to affect the total MW of polymer, and the estimated polymer MW will be roughly  based on (CH2CH2O)m. When m=100, the MW of polymer will be (12+2+12+2+16)x100x4= 44x100x4=4.4Kx4 =17.6K, inside of claimed range of claims 9-10.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:

In response to this argument: This is not persuasive. Firstly, Eshima et al. clearly teaches reaction of  C[CH2O(CH2CH2O)mCH2CO-X]4 and drug with primary or secondary amino group, and this includes drug with any  primary or secondary amino group and does not exclude any drug with secondary amino group at the ring. Regarding there is no working example in Eshima et al. for the drug with secondary amino group on at the ring, it is well settled, however, that the teachings of a reference are not limited to the working examples. See in re Miiis and Pairner, 470 F.2d 649 (CCPA 1972) ("[A] reference is not limited to the disclosure of specific working examples."), In re Chapman and Cosby, 357 F.2d 418, (CCPA 1966) ("A reference can be used for all it realistically teaches, and is not limited to the disclosures in its specific illustrative examples."), and In re Widmer, Batzer and Nikles, 353 F2d 752 (CCPA 1965) ("Examples in a reference are merely that, exemplary of the broader disclosure, all of which is available for what it clearly teaches."). Secondly, in the current case, Venetoclax has two secondary amino group, one is at the pyrrole ring, and another is linked to phenyl ring with nitro group at ortho position of ring. Since nitro group is a strong electron withdrawing group, the secondary amino group linked to phenyl ring with nitro group at ortho position of ring is not a good electrophile as the secondary amino group at the pyrrole ring. Thus, it is easy to selectively react with amino group at the pyrrole ring. This is a knowledge taught in organic chemistry course in college, thus, it is within skill of one of ordinary skill in the art. Furthermore, Shen at al. (US3320268) teaches mCH2CO-X]4 and secondary amino group of pyrrole ring of Venetoclax for superior therapeutic effect for malignant tumors and produce instant claimed invention. Thirdly, regarding argument about enhanced therapeutically effect, Eshima et al. teaches a superior therapeutic effect for malignant tumors at a small dose and a small number of times of administration compared to conventional antitumor agents, thus, no unexpected result has been provided, and the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JIANFENG SONG/Primary Examiner, Art Unit 1613